Citation Nr: 0001681	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a May 1999, rating decision, the RO granted service 
connection for status post cold injury of the veteran's hands 
and feet, effective January 1998.  Later in May 1999, the 
veteran's representative submitted an August 1998 radiology 
report which reflected minimal osteoarthritic changes and 
demineralization of the hands, with minimal soft tissue 
swelling.  The veteran's representative requested that "this 
report be considered and another decision be rendered."  The 
Board finds that the representative's request, when viewed in 
the context of the newly received medical evidence, 
constitutes a claim for a higher initial rating for status 
post cold injury of the hands.  This matter is referred to 
the RO for appropriate action.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The claim for service connection for back disability is 
not plausible.  


CONCLUSION OF LAW

The claim for service connection for back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his current back disability is a 
result of inservice cold exposure and repeated lifting of 
heavy objects such as 55-gallon drums.  

Service medical records, to include the veteran's July 1952 
service discharge examination report, are negative for 
complaints, treatment or diagnosis of back disability.  

Private medical records dated in May 1976 reflect that the 
veteran was diagnosed as having rheumatoid spondylitis.  

A June 1976 letter from Michael J. Geoghegan, M.D., to 
another private physician states that the veteran had been 
followed by the writing physician's office since 1957.  
According to the letter, when first seen, the veteran 
complained of an increasing amount of pain in the lower back.  
After X-rays and examination, the diagnosis was Marie-
Strumpell or rheumatoid spondylitis.  The veteran was 
referred to another physician to rule out cardiovascular 
pathology due to Marie-Strumpell disease.  

Private medical records of treatment of the veteran's 
cervical spine complaints by M. Weckstein, M.D., in September 
1978, reflect a diagnosis of minimal hypertrophic changes of 
the cervical vertebrae, with narrowing of the disc space 
between C5 and C6, and encroachment upon the intervertebral 
foramina on the right side at the level of C5 and C6.  

A private chest X-ray in May 1995, compared with films taken 
in November 1993, reflected that spondylitic degenerative 
changes of the spine were stable.  

During a November 1996 VA orthopedic examination, the veteran 
indicated that he felt that part of his back problem was due 
to having handled 55-gallon drums during service.  After 
review of the veteran's medical history and physical 
examination of the veteran, the examiner's impressions were 
no residual changes from frostbite found; ankylosing 
spondylitis; spondylolisthesis of L6 on S1 (the examiner 
found six lumbar vertebrae); degenerative arthritis of the 
cervical spine; mild obstructive pulmonary disease; bilateral 
calcaneal spurs; possible destructive lesion of L6; and mild 
macrocytic anemia.  

VA medical records of treatment from January 1997 to May 1998 
reflect complaints of back pain.  Records of treatment dated 
in February 1997 and May 1998 include diagnoses of ankylosing 
spondylitis and spondylitis, respectively.  

During the veteran's July 1998 RO hearing, the veteran 
testified that he unloaded boxes of fuel at a narrow track 
railroad during service.  He said that he was exposed to 
cold, resulting in cold injuries, during combat in Korea.  
The veteran testified that he handled 55-gallon drums of fuel 
oil, gasoline and other substances during service.  He said 
that at times he would have to handle containers weighing up 
to 350 pounds by himself.  He reported that he had fusion of 
the lumbosacral area and that he had been given the option of 
wearing a corset, surgery, or just living with his back 
disability.  In the long run, he chose the last option.   He 
said that during his time in service, he never had back 
problems which required him to go to sick bay.  

During an August 1998 VA examination, the veteran complained 
of severe back pain in the lower back and left leg since 
1953.  After a review of the veteran's medical history and 
physical examination of the veteran, the pertinent diagnosis 
was ankylosing spondylitis affecting the dorsal spine as well 
as fusion of the sacroiliac joint.  There was no evidence of 
spondylolisthesis in the X-rays.  In the examiner's opinion, 
the veteran's back condition was not secondary to inservice 
cold injury.  The diagnosed condition of the spine was 
ankylosing spondylitis, which was noted to be a variant of 
connective tissue disorder.  



Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. at 93.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.  

Service connection for arthritis is presumed in cases where 
such disability is shown to an extent of 10 percent or more 
within one year after discharge from service.  38 C.F.R. 
§ 3.307, 3.309 (1999).  

Section 1154(b) of title 38, United States Code, provides 
that in the case of any veteran who engaged in combat with 
the enemy in active service during a period of war, campaign, 
or expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).  However, even after incurrence of such 
disease or injury has been established, medical evidence of a 
current disability and of a nexus between the inservice 
disease or injury and the current disability is required in 
order to well-ground a claim for service connection.  See 
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  

In addition to the medical evidence discussed above, the 
Board has examined all other medical evidence of record, none 
of which is probative of a nexus between a disease or injury 
incurred or aggravated during service and the veteran's 
current back disability.  

The Board accepts as credible the veteran's assertions that 
he received cold injuries in combat, see 38 U.S.C.A. 
§ 1154(b), and that he engaged in heavy lifting during 
service.  

In the present case, there is medical evidence to show that 
the veteran had back disability as of 1957, but no earlier.  
The Board acknowledges the assertions of the veteran and his 
representative that the veteran's current back disability is 
a result of inservice cold injury and lifting of 55-gallon 
drums.  A competent medical opinion to this effect would be 
required to well ground the veteran's claim.  The veteran and 
his representative, as a lay persons, are not competent to 
provide medical opinions; accordingly, their assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit.  The Board further acknowledges 
the history as conveyed by the veteran during his August 1998 
VA examination of severe back pain in the lower back and left 
leg since 1953.  The Board finds that this unannotated 
history is not sufficient to establish that spondylitis or 
arthritis of the back, neither of which is susceptible to lay 
observation, was present to a degree of 10 percent disabling 
or more within one year of the veteran's August 1952 
discharge from service.  Again, a medical opinion to this 
effect would be required to well ground the veteran's claim.  

There is thus no medical evidence of a link between the 
veteran's current back disability and a disease or injury 
(such as a cold injury or a heavy lifting injury) incurred in 
service.  Nor is there medical evidence to show that 
spondylitis or arthritis of the back was present to a degree 
of 10 percent disabling or more within one year after 
discharge from service.  Accordingly, the claim for service 
connection for back disability must be denied as not well 
grounded.  Caluza, Epps.


ORDER

Service connection for back disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

